DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 11-17 are inappropriately numbered, since no claim 10 has been listed at all. Claims 11-17 have been renumbered as claims 10-16. For the purposes of further examination, claims 11-17 will be renumbered as claims 10-16, e.g. claim 11 will be referred to as claim 10, claim 12 will be referred to as claim 11, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 (primarily claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (primarily claim 7) of copending Application No. 17569176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the present application and claim 7 of copending Application No. 17569176 teach preparing a beverage in a container; combining said tetrahydrocannabinol emulsion with the beverage to form an amended beverage, comprising a mean micelle diameter size of less than eight hundred nanometers and a viscosity of less than two hundred mPa-sec; and packaging the beverage and the THC emulsion in at least one of a can and a bottle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 (primarily claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (primarily claim 10) of copending Application No. 17120138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of the present application and claim 7 of copending Application No. 17120138 teach preparing a beverage in a container, the beverage ready for packaging; said step of subjecting; combining said THC emulsion with the beverage to form an amended beverage, said THC emulsion comprising: a mean micelle diameter size of less than eight hundred nanometers and a viscosity of less than two hundred mPa-sec; and packaging the beverage and the THC emulsion is at least one of a can and a bottle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 (primarily claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 (primarily claim 3) of copending Application No. 17115640 in view of Alsayar (WO 2020037410 A1). 
Claim 3 or copending application 17115640 teaches forming a beverage comprising combining a tetrahydrocannabinol (THC) emulsion with the beverage to form an amended beverage, said THC emulsion comprising: a particle size of less than 1000 nanometers and a viscosity of less than one hundred mPa-sec; and packaging the beverage and the THC emulsion in one of a can and a bottle.
Copending Application 17115640 is silent on the emulsion comprising micelles with a diameter size of less than eight hundred nanometers.
Alsayar teaches (Paragraph 0019, 0045)  a method for preparing a cannabis-infused beverage, comprising selecting a cannabinoid profile including one or more cannabinoid, selecting an emulsion having a particle size distribution (PSD) < 200 nm, mixing said cannabinoid profile with said emulsion to obtain a precursor composition and infusing the precursor composition with a beverage base under conditions so as to obtain the cannabis-infused beverage, wherein, in some embodiments, the cannabinoid is a mixture of tetrahydrocannabinol (THC) and cannabidiol (CBD). Alsayar further teaches (Paragraph 0136) a person of skill may mix an embodiment of the herein described precursor composition with a product base such as a brewed beer in order to obtain a cannabis-infused beer, which can be canned in a container. Alsayar also teaches (Paragraph 0085) In some embodiments, a cannabinoid may be microencapsulated in micelles, wherein micelles are one of the smallest colloidal particles that are widely used as delivery systems, with diameters typically in the range from about 5 to 20 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Copending Application 17115640 to prepare an emulsion with micelles less than 800 nm in diameter as taught by Alsayar since both are directed to methods of producing THC beverages, since THC emulsions with micelles less than 800 nm are known in the art as shown by Alsayar, since for clear liquids, the majority of droplets should be less than approximately 50 nm in diameter so that light scattering is very weak (Alsayar, Paragraph 0141), and since micelles are thermodynamically stable systems under a particular range of compositional and environmental conditions (Alsayar, Paragraph 0085).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear if a particular shear rate or shear stress is applied. Reciprocal seconds are units of shear rate, not shear stress. However, the claim specifies that shear stress is being applied. It is unclear if the units are incorrect or if the term shear stress should be replaced with shear rate.
Regarding claim 12, it is unclear if the beverage is the same as the syrup concentrate, and if not, it is not clear if the syrup concentrate is added to the beverage with the THC.
Regarding claim 14, it is unclear if a particular shear rate or shear force is applied. Reciprocal seconds are units of shear rate, not shear force. However, the claim specifies that shear force is being applied. It is unclear if the units are incorrect or if the term shear force should be replaced with shear rate.
Also, if claim 14, it is unclear if the value of 250,000 reciprocal seconds is claimed or 25,000, since the number is written as 250,00.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1).
Regarding claim 1, Alsayar teaches (Paragraph 0019, 0045)  a method for preparing a cannabis-infused beverage, comprising selecting a cannabinoid profile including one or more cannabinoid, selecting an emulsion having a particle size distribution (PSD) < 200 nm, mixing said cannabinoid profile with said emulsion to obtain a precursor composition and infusing the precursor composition with a beverage base under conditions so as to obtain the cannabis-infused beverage, wherein, in some embodiments, the cannabinoid is a mixture of tetrahydrocannabinol (THC) and cannabidiol (CBD). Alsayar further teaches (Paragraph 0136) a person of skill may mix an embodiment of the herein described precursor composition with a product base such as a brewed beer in order to obtain a cannabis-infused beer, which can be canned in a container. Alsayar also teaches (Paragraph 0085) In some embodiments, a cannabinoid may be microencapsulated in micelles, wherein micelles are one of the smallest colloidal particles that are widely used as delivery systems, with diameters typically in the range from about 5 to 20 nm.
Alsayar is silent on the THC emulsion comprising a viscosity of less than two hundred mPa-sec.
Woelfel teaches (Paragraph 0002, 0066) cannabinoid compositions and methods of preparation and use thereof, e.g., in foods and beverages, wherein such emulsions may be useful as liquid concentrates, e.g., to add to liquids to produce shelf-stable beverages and, in some examples, the emulsion may have a viscosity that allows the emulsion to readily flow through a spray nozzle, for example, from about 100 cP to about 500 cP (100-500 mPa-s).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the cannabinoid emulsion viscosity of Woelfel since both are directed to preparing cannabinoid emulsions for use in beverages, since a cannabinoid emulsion with a viscosity of 100-500 mPa-s is known in the art as shown by Woelfel, since a viscosity of 100-500 mPa-s allows the emulsion to readily flow through a spray nozzle (Woelfel, Paragraph 0066) which would allow for easy distribution of the emulsion into a beverage, since a highly viscous emulsion would stick to a container rather than flowing into a beverage thus requiring additional liquid to be used to flush the emulsion out or simply discarding some amount of the emulsion, and since a higher viscosity emulsion may not mix well with a lower viscosity beverage.
It is noted that Woelfel discloses a range of viscosities including viscosities below two hundred mPa-s, rather than viscosities specifically below two hundred mPa-s. However, the claimed viscosity range would have been used during the course of normal experimentation and optimization procedures in the methods of Alsayar and Woelfel based upon factors such as the type of beverage uses, the amount of emulsion added, the concentration of THC and other components in the emulsion, the storage temperature of the beverage, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed viscosity that would render it non-obvious.
Regarding claim 3, Alsayar teaches (Paragraph 0135,0136) dilution or infusion of the precursor (THC emulsion) into a beverage or blending with a beverage base, wherein the person of skill may mix an embodiment of the precursor composition with a brewed beer (product base) in order to obtain a cannabis-infused beer, which can be canned in a container, for example a container of 355 ml (12 oz).
Alsayar is silent on spraying the emulsion directly into a container within two seconds of addition of said beverage to said container.
Woelfel teaches (Paragraph 0072,0073) the emulsion may have a relatively low viscosity, such that the emulsion is readily sprayable for application to a substrate, wherein the substrate may comprise a food product or beverage product that is edible or otherwise used to prepare a food or beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the spraying method of Woelfel for adding the emulsion to the beverage since both are directed to preparing cannabinoid emulsions for use in beverages, since spraying a cannabinoid emulsion onto a beverage product is known in the art as shown by Woelfel, since spraying will provide an even distribution of the emulsion compared to adding the emulsion as a single stream, and since spraying the emulsion will separate the emulsion into particles or droplets less likely to clump together.
Furthermore, while Woelfel does not specifically teach adding the emulsion within two seconds of the addition of the beverage to the container, the claimed timing for the addition of the emulsion would have been used during the course of normal experimentation and optimization procedures in the methods of Alsayar and Woelfel based upon factors such as the rate of production, the carbonation status of the beverage (where delaying addition of the emulsion for an extended period of time could result in loss of carbonation from air exposure), the location of equipment (how close the beverage outlet is to the emulsion outlet), etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed timing for the addition of the emulsion that would render it non-obvious.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Lauriane (WO 2016124522 A1).
Regarding claim 2, Alsayar teaches (Paragraph 0085) In some embodiments, a cannabinoid may be microencapsulated in micelles, wherein micelles are one of the smallest colloidal particles that are widely used as delivery systems, with diameters typically in the range from about 5 to 20 nm. Alsayar also teaches (Paragraph 0073, 0076) an emulsion or nano-emulsion microencapsulation composition may be formed using any of the techniques available to fabricate emulsions and nano-emulsions including high-pressure valve homogenizers which product fine emulsions by forcing a coarse emulsion through a narrow valve (nozzle).
Alsayar is silent on the nozzle comprising a diameter of less than one millimeter. 
	Lauriane teaches (Claims 1, 11; Pages 14-15; Example 3) preparing an emulsion for use in food, feed, pharmaceutical and personal care products, wherein a high pressure homogenizer with a nozzle diameter of 150 μm (0.15 mm)  is used to prepare an emulsion with three passes at 20,000 psi (1,379 bar) followed by one final pass at 40,000 psi (2,758 bar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the step of using a nozzle with a diameter of 150 μm (0.15 mm) as taught by Lauriane since both are directed to methods of preparing emulsions for use in consumable products using high pressure homogenizers, since forming an emulsion using a nozzle with a diameter less than one millimeter is known in the art as shown by Lauriane, since a small diameter would be necessary to produce small particles, and since a diameter of 0.15 mm can be used to successfully prepare emulsions.
	Additionally, the claimed nozzle diameter would have been used during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the amount of THC and other components present, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed nozzle diameter that would render it non-obvious.
Regarding claim 4, Alsayar is silent on forcing the emulsion through a nozzle with a pressure exceeding 150 bar.
Lauriane teaches (Claims 1, 11; Pages 14-15; Example 3) preparing an emulsion for use in food, feed, pharmaceutical and personal care products, wherein a high pressure homogenizer with a nozzle diameter of 150 μm (0.15 mm)  is used to prepare an emulsion with three passes at 20,000 psi (1,379 bar) followed by one final pass at 40,000 psi (2,758 bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the step of forcing the emulsion through a nozzle at pressures of 20,000 psi (1,379 bar) and 40,000 psi (2,758 bar)as taught by Lauriane since both are directed to methods of preparing emulsions for use in consumable products using high pressure homogenizers, since forming an emulsion using a nozzle at a pressure exceeding 150 bar is known in the art as shown by Lauriane, since a high pressure would be necessary to force the emulsion through the nozzle to produce small particles, and since pressures of 20,000 psi (1,379 bar) and 40,000 psi (2,758 bar) can be used to successfully prepare emulsions.
Additionally, the claimed pressure would have been used during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the amount of THC and other components present, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed pressure that would render it non-obvious.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1) and Lauriane (WO 2016124522 A1), and further in view of Fries (US 20190037870 A1).
Regarding claim 5, Alsayar teaches (Paragraph 0369) an example of producing an emulsion wherein high shear mixer is used to obtain a coarse emulsion, followed by further homogenization with a microfluidizer. Thus, a multistep process of forming an emulsion, wherein one step involves high shear, is known from Alsayar. 
Alsayar as modified above is silent on applying a shear stress to said emulsion of greater than 100,000 reciprocal seconds.
	Fries teaches (Paragraph 0008, 0015) a process for producing a creamer, wherein high shear mixing may be performed at a shear rate of about 5,000 to 500,000 reciprocal seconds.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to perform a step of high-shear mixing in the range of 5,000 to 500,000 reciprocal seconds as taught by Fries since both are directed to methods of producing additives for beverage products, since high-shear mixing in the range of 5,000 to 500,000 reciprocal seconds is known in the art as shown by Fries, since high-shear milling can reduce the droplet size and since, in some instances it may be necessary to reduce particle size initial with a high shear mixer followed by high pressure homogenization because particles need to be reduced in size before even greater reductions are feasible. 
	While Alsayar as modified by Fries does not teach the application of a specific shear stress to the emulsion of greater than 100,000, such a range would have been used during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the amount of THC and other components present, the desired viscosity, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed range that would render it non-obvious.
Regarding claim 7, Alsayar teaches (Paragraph 0177) the volume based particle size is measured, for example, by laser diffraction method, wherein laser diffraction measures particle size distribution by measuring the angular variation in intensity of light scattered as a laser beam passes through a dispersed particulate sample. Alsayar further teaches (Paragraph 0140, 0141) in some embodiments, the herein described cannabis-infused liquid composition may thus be clear, translucent or transparent, wherein for clear liquids, the majority of droplets should be less than approximately 50 nm in diameter so that light scattering is very weak.
	Thus, while Alsayar does not explicitly describe forming a beverage solution that widens a red laser beam by less than three hundred percent at a full width half height, as measured by transmittance intensity along an axis perpendicular to the red laser beam, over a pathlength of ten millimeters, such a measurement property would be necessarily present for a beverage product subjected to the claimed process as demonstrated by Alsayar as modified above. Furthermore, even if such a property were not present, the claimed laser beam widening would have been established during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the desired clarity of the beverage, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed beam widening that would render it non-obvious.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1) and Lauriane (WO 2016124522 A1), and further in view of Epiphani (US 20150327566 A1) and Hassan (US 20130067799 A1).
Alsayar teaches (Paragraph 0075, 0078) the emulsion may be formed using devices including high shear mixers, which are a type of rotor-stator device, and colloid mills which typically contain two disks: a rotor (a rotating disk) and a stator (a static disk).
Alsayar as modified above is silent on prior to said step of forcing, mixing said emulsion with a rotator-stator mixer, wherein a furthest extension point of a rotator of said mixer comprises a separation from a stator of said mixer of less than one millimeter.
Epiphani teaches (claim 1) a manufacturing process of an aqueous emulsion from an oily active substance for cosmetic, food or pharmaceutical use, wherein homogenization is performed with the aid of a rotor-stator type mixer or an ultrasonic mixer, followed by homogenization with the aid of a high pressure homogenizer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the method of homogenization of Epiphani since both are directed to methods of preparing emulsions for food use, since a homogenization process comprising the use of a rotor stator followed by a high pressure homogenizer is known in the art as shown by Epiphani, since if one of the two homogenizations is not performed, a more or less significant part of the oily phase is readily visible at the surface of the emulsion, so that it becomes inappropriate for use (Epiphani, Paragraph 0019), and since in some instances it may be necessary to reduce particle size initial with a rotor-stator followed by high pressure homogenization because particles need to be reduced in size before even greater reductions are feasible e.g. the emulsion particles may be too large to be forced through the high pressure homogenizer until an initial size reduction is performed.
	Hassan teaches (Paragraph 0039, 0045) a system and process of high shear facilitated hydrogenation, wherein a typical colloid mill configuration includes a conical or disk rotor that is separated from a complementary, liquid-cooled stator by a closely-controlled rotor-stator gap, which is commonly between 0.0254 mm to 10.16 mm, wherein the capabilities render colloid mills are appropriate for a variety of applications including colloid and oil/water-based emulsion processing such as that required for cosmetics, mayonnaise, or silicone/silver amalgam formation, to roofing-tar mixing.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar as modified above to use a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm as taught by Hassan since both are directed to methods of producing emulsions, since a rotor-stator with a gap in the range of 0.0254 mm to 10.16 mm is known in the art as shown by Hassan, since the shear rate is the tip speed divided by the shear gap width (Hassan, Paragraph 0048) thus indicating that a smaller gap allows for a higher shear rate and consequently smaller particles.
	While Hassan teaches gap values less than one millimeter, the method of Hassan is not exclusive to such values. However, the claimed gap length would have been established during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as the desired micelle diameter, the type of beverage, the viscosity of the emulsion, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed gap length that would render it non-obvious.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Platt (WO 2019023803 A1) and Cannonborough (How It’s Made).
Alsayar teaches (Paragraph 0175) flavored sodas carbonated water and flavorings may serve as the beverage base to which the cannabinoid concentrate composition may be added. Alsayar further teaches (Paragraph 0399) a THC precursor composition was incorporated into a beverage base to obtain a cannabis-infused beverage which was canned into a packaging unit container.
Alsayar is silent on combining a commercially available soda syrup and said emulsion in a brite tank container of at least ten gallons, said brite tank container containing a beverage solution ready for packaging.
Platt teaches (Paragraph 0015) a method comprising obtaining cannabis extract; processing the cannabis extract to obtain powdered cannabis extract and adding the powdered cannabis extract to the single-serve container; adding a flavoring agent to the single serve container; and sealing the single-serve container. Platt further teaches (Paragraph 0108) the flavoring agent may be a syrup or concentrate such as, for example, a soda-flavored or fruit-flavored syrup or concentrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to combine the THC emulsion with a soda syrup since both Platt and Alsayar are directed to making soda products containing THC, since combining a cannabis extract with soda syrup is known in the art as shown by Platt, since combining THC with the syrup would allow for dilution to different concentrations of THC and soda to suit a variety of consumer preferences and drug tolerances, and since soda provides a way of consuming THC without the stigma associated with smoking marijuana, perceived health concerns associated with smoking, or the inability to smoke effectively due to other medical conditions (Platt, Paragraph 0005).
	Cannonborough teaches transferring soda ingredients into brite tanks for carbonation followed by bottling the soda.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to use brite tanks to prepare soda as taught by Cannonborough since both are directed to methods of producing soda products, since preparing soda in a brite tank is known in the art as shown by Cannonborough, and since brite tanks allow for accurately controlling the level of carbonation in each batch, tailoring the bite and fizz to complement each flavor (Cannonborough).
	While Alsayar as modified above does not specify the exact size of the brite tank, the claimed tank volume would have been used during the course of normal experimentation and optimization procedures in the method of Alsayar based upon factors such as consumer demand, production rate, expected storage time, required inventory, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed tank volume that would render it non-obvious.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Platt (WO 2019023803 A1).
Alsayar teaches (Paragraph 0175) flavored sodas carbonated water and flavorings may serve as the beverage base to which the cannabinoid concentrate composition may be added. Alsayar further teaches (Paragraph 0399) a THC precursor composition was incorporated into a beverage base to obtain a cannabis-infused beverage which was canned into a packaging unit container.
Alsayar is silent on combining a commercially available soda syrup, said emulsion, and at least one nootropic
Platt teaches (Paragraph 0015) a method comprising obtaining cannabis extract; processing the cannabis extract to obtain powdered cannabis extract and adding the powdered cannabis extract to the single-serve container; adding a flavoring agent to the single serve container; and sealing the single-serve container. Platt further teaches (Paragraph 0108) the flavoring agent may be a syrup or concentrate such as, for example, a soda-flavored or fruit-flavored syrup or concentrate. Platt further teaches (Paragraph 0106) in some embodiments, the flavoring agent may be chocolate which may be provided in powder form, wherein cocoa powder (nootropic) may be used. Also, Platt teaches (Paragraph 0110) the flavoring agent may be a combination of two or more of the flavoring agents.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to combine the THC emulsion with a soda syrup and cocoa powder (nootropic) since both Platt and Alsayar are directed to making soda products containing THC, since combining a cannabis extract with soda syrup and cocoa powder is known in the art as shown by Platt, since combining THC with the syrup and cocoa powder would allow for dilution to different concentrations of THC and soda to suit a variety of consumer preferences and drug tolerances, since soda provides a way of consuming THC without the stigma associated with smoking marijuana, perceived health concerns associated with smoking, or the inability to smoke effectively due to other medical conditions (Platt, Paragraph 0005), since cocoa powder has a unique flavor desired by many consumers, and since cocoa powder can provide nutritional benefits to consumers.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Munsell (US 20190254325 A1).
Alsayar is silent on said step of combining further comprising the step of: adding kava kava to said beverage.
Munsell teaches (Paragraph 0005, 0049) a composition for beverages comprising enhanced kava extract and at least one additional component including tetrahydrocannabinol (THC).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate kava (kava kava) as a beverage ingredient as taught by Munsell since both are directed to methods of producing beverages containing THC, since incorporating kava into a THC beverage is known in the art as shown by Munsell, kavalactones in the enhanced kava extract are main source or the principal ingredients for serving as a relaxant, providing relief from anxiety, providing calming benefits, relief from nausea producing a state of calmness, relaxation and well-being without diminishing cognitive performance (Munsell, Paragraph 0010).
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Morabito (US 20080237235 A1).
Regarding claim 11, Alsayar as modified above is silent on receiving an original product in a first pressurized container; breaking a pressure seal of said first pressurized container; adding the tetrahydrocannabinol emulsion to said first pressurized container; and resealing said first pressurized container, said first pressurized container containing the beverage.
Morabito teaches (Paragraph 0033, 0034) a process of opening and resealing a sealed beverage container. While Morabito does not explicit describe providing and additive such as THC prior to resealing, doing so would be obvious to one of ordinary skill in the art for reasons such as logistical efficiency, wherein, for example THC could be added onsite at specific selling locations so that the THC does not have to be shipped to the beverage manufacturing facility. Additionally, THC could be added by an end user after unsealing the beverage so that the personal user’s taste and concentration preferences can be selected while still allowing the beverage to be stored long term. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the unsealing and resealing method of Morabito since both are directed to beverage products, since resealing an unsealed beverage is known in the art as shown by Morabito, since allowing the container to be resealed preserves the beverage, minimizes de-carbonation of the beverage and prevents leakage, as well as allowing the container be reused (Morabito, Paragraph 0034).
Regarding claim 16, Alsayar teaches (Paragraph 0399) a THC precursor composition was incorporated into a beverage base to obtain a cannabis-infused beverage which was canned into a packaging unit container.
Alsayar is silent on said can comprising a resealable opening. 
Morabito teaches (Paragraph 0006) a resealable beverage container.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the resealable opening of Alsayar, since both are directed to beverage products, since resealing an unsealed beverage is known in the art as shown by Morabito, since allowing the container to be resealed preserves the beverage, minimizes de-carbonation of the beverage and prevents leakage, as well as allowing the container be reused (Morabito, Paragraph 0034).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Finfeed (What happens when you mix cannabis with coke?).
Regarding claim 12, Alsayar as modified above is silent on receiving into a second geographic zone a syrup concentrate from a first geographic zone, wherein packaging greater than three milligrams per serving of tetrahydrocannabinol (THC) in the food product is: (1) illegal in the first geographic zone and  (2) legal in the second geographic zone; and injecting the beverage with said tetrahydrocannabinol emulsion to form an amended food product.
Finfeed teaches that beverage manufactures have both considered and implemented the use of cannabis in beverage products, including Lagunita, Heineken NV’s craft beer label, launching a non-alcoholic drink infused with THC (tetrahydrocannabinol). 
Considering that THC containing consumer products are legal in some states and illegal in others, one of ordinary skill in the art would recognize that manufacturing a base beverage such as a syrup concentrate in states where THC is illegal and adding the THC to the beverage in states where THC is legal would be necessary to avoid costly expenditures from moving beverage production out of states where THC is illegal. Adding THC after beverage manufacture also allows for the base beverage to be sold on its own without THC in states where THC is illegal.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), and further in view of Raad (US 20150210465 A1).
Alsayar is silent on placing a rotatable cover over an openable portion of said can requiring rotation of said rotatable cover prior to a tab opener of said can being accessible for opening said can.
Raad teaches (Claims 1-3) a method and a device for sealing and insulating a beverage can, wherein a single-wall or multi-wall transparent (or translucent) container, with threads on the top, hosts a beverage can to provide insulation and to make the can visible at all times, wherein a threaded lid is screwed on the top of the container, creates a seal at the top rim of the beverage can, provides further insulation, and keeps the beverage can in place. As shown by Figures 1 and 2, the pull tab of the can is not accessible when the lid is in place and the lid must be unscrewed (rotated) to access the tab.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar to incorporate the lid of Raad since both are directed to methods of using beverage containers, since placing a rotatable cover over an openable portion of a can is known in the art as shown by Raad, and since it prevents possible spillage by providing a screw-on cap, and in case the beverage is carbonated, the carbonation loss is minimized (Raad, Paragraph 0007).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1) and Lauriane (WO 2016124522 A1), and further in view of Ahtchi-Ali (US 20170143011 A1).
Alsayar as modified above is silent on applying a shear force in excess of 250,00 reciprocal seconds to said THC emulsion prior to said step of combining.
Ahtchi-Ali teaches (Paragraph 0005, 0066, 0067) a method is for producing both concentrated and dilute nano-emulsions for beverages, wherein pre-emulsified mixtures were then processed in a high shear rotor stator mixer, including processing with shear rates of up to 300,000 reciprocal seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar as modified above to incorporate the high shear processing of Ahtchi-Ali since both are directed to methods of preparing emulsions for beverages, since processing with shear rates of up to 300,000 reciprocal seconds is known in the art as shown by Ahtchi-Ali, since high pressure homogenizers cannot handle concentrated, viscous emulsions due to their inherent design, i.e. small orifice of the homogenizer get clogged (Ahtchi-Ali, Paragraph 0003), and since eliminating the homogenization step reduces the batch cycle time by up to 50% (Ahtchi-Ali, Paragraph 0005).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsayar (WO 2020037410 A1) in view of Woelfel (US 20190015383 A1), Lauriane (WO 2016124522 A1), and Ahtchi-Ali (US 20170143011 A1), and further in view of Mortensen (EP 3400807 A1).
Alsayar as modified above is silent on forming said THC emulsion with a rotator-stator mixer prior to said step of applying.
Mortensen teaches (Paragraph 0001, 0023, 0025-0027) a method for producing an emulsified food product, wherein ingredients are mixed into a pre-emulsion in mixer unit 1 comprising rotor 51 and stator 52 followed by emulsification in emulsifier unit 80 comprising rotor 81 and stator 82.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alsayar as modified above to form the emulsion using a rotor-stator mixer prior further emulsification/application of shear-force in a subsequent step as taught by Mortensen since both are directed to methods of emulsifying a food product, since forming an emulsion with a rotor-stator prior to subsequent application of shear force is known in the art as shown by Mortensen, and since only one pair of mixer unit and emulsification unit may be used for producing different kinds of emulsified food products and the emulsification (average droplet size) of the emulsified food product may be easily adjusted by controlling the emulsification unit (Mortensen, Paragraph 0011).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cha (US 20170027194 A1) teaches a functional beverage including a mother liquor; and a liquid additive, wherein the liquid additive may exist in a state of emulsion that is dispersed in the mother liquor.
Navare (US 20090032531 A1) teaches a beverage can protective cover. 
Schaffner (US 20160219920 A1) teaches a process for producing beverages (i.e. soft drinks) wherein a colorant is emulsified in a first step, and afterwards this emulsion is incorporated into a beverage.
Wilkes (US 20200172841 A1) teaches a non-alcoholic wine beverage which may include one or more cannabinoids such as CBD and THC, wherein the beverage may also include caffeine and other ingredients.
Schultz (US 20150030748 A1) teaches a method of making a clear beverage concentrate, which contains a nano-emulsion of a liquid flavor oil in an aqueous phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792